Citation Nr: 0607627	
Decision Date: 03/16/06    Archive Date: 03/29/06	

DOCKET NO.  05-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1996 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota, which denied service connection 
for asthma, which the RO noted was claimed as a lung 
disorder.  This case must be remanded the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

This veteran was provided formal VCAA notice in December 
2003, prior to the issuance of the rating decision now on 
appeal in April 2004.  However, despite multiple attempts by 
the RO to obtain them, the service medical records are not 
available for review.  Some evidence on file indicates that 
the veteran's SMR's were sent by NPRC to the RO in Fargo 
sometime in 2003, but the Fargo RO indicates that these 
records were never received.  

In any event, the US Court of Appeals for Veterans Claims has 
stated on many occasions that VA has a heightened duty to 
assist in cases where the service medical records are 
unavailable for review.  Although the veteran has at no time 
argued that he actually received treatment for lung problems 
or shortness of breath or asthma at any time during service, 
there are records indicating that the veteran presented for 
treatment in February 1999, some six months after service 
separation, for treatment of a cough of several days' 
duration and was provided an inhaler for treatment.  While 
these records do not contain a confirmed diagnosis of asthma, 
but rather bronchitis with wheezing, other private treatment 
records do indicate that the veteran had a confirmed 
diagnosis of asthma and/or reactive airway disease (RAD) by 
June 1999, some 10 months after service separation.  From 
June 1999 forward, the veteran is clearly shown to have had 
acute episodes of asthma exacerbations, often associated with 
periods of upper respiratory infections, the flu, and two 
apparent episodes of pneumonia.  

The veteran submitted his own statements and those of other 
family members and a fellow serviceman to establish that the 
veteran had signs and symptoms consistent with asthma during 
military service at Fort Carson, Colorado.  The veteran has 
consistently argued that while stationed in the high altitude 
location of Fort Carson, he began experiencing respiratory 
problems during physical training and running.

Because of the absence of the service medical records and the 
heightened duty to assist, the Board will refer the veteran 
for a VA examination with a claims folder review and request 
for an opinion.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be referred for a 
VA examination by a physician with some 
expertise in lung disorders, reactive 
airway disease and/or asthma.  The 
veteran's claims folder must be made 
available to the physician for review in 
conjunction with the examination.  The 
physician should conduct a 
contemporaneous examination, to include 
any necessary diagnostic testing or 
studies.  In addition to providing a 
current diagnosis for the veteran with 
respect to any disability of the lungs or 
respiratory system, the physician is 
requested to review the veteran's claims 
folder with respect to progress of the 
disease, and associated statements from 
the veteran and lay witnesses, for the 
purpose of providing an opinion as to 
whether it is more, less, or equally 
likely than any current diagnosis of 
asthma or reactive airway disease had its 
onset or initial manifestation during the 
period of the veteran's active military 
service from April 1996 to August 1998.  
Any opinion provided must be accompanied 
by a statement of reasons and bases 
supporting that opinion.

2.  After completion of the above 
development, the RO should again address 
the veteran's claim.  If the outcome is 
not to the veteran and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of VCAA 
compliance and with the development 
requested in this remand.  They must be 
offered an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


